DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2022 has been entered. Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. 

3.	Claims 1, 3, 5, 9, 11, 12, 15, and 20-40 are currently pending. 
Claims 20-40 are newly presented claims. 
Applicants election of the following species is reiterated for the record:  

    PNG
    media_image1.png
    82
    603
    media_image1.png
    Greyscale


4.	Newly submitted claims 20-40 lack unity of invention with the elected Invention (claims 1, 3, 5, and 15) because there is no special technical feature common to all of the claims.  
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
In the instant case the technical feature of isolating a blood, plasma, or serum sample from a human subject and detecting the expression level of lncRNA in the sample was known in the art at the time the invention was made. For example, Deng (Int J Clin Exp Pathol 2017;10(4) pages 4694-4699) teaches they conducted a study to investigate the potential role of plasma lncRNA 51A as a diagnostic biomarker for Alzheimer’s disease (AD). Plasma samples were obtained from 70 AD patients and 90 age- and gender-matched controls. The lncRNA 51A level in plasma was measured by real-time quantitative reverse transcriptase PCR. They found that lncRNA 51A was upregulated in plasma of AD patients compared with that of controls. The results indicate that plasma lncRNA 51A may serve as a useful biomarker for the diagnosis of AD (abstract). Additionally Deng discloses reagents (primers and probes) for detecting the lncRNA (page 4695, col 2). Further unity is lacking between the elected method claims (clms 1, 3, 5, and 15) and the newly presented claims (clms 20-40) because the newly presented claims recite different lncRNA signatures than the elected claims.  For these reasons there is no common special technical feature linking the newly presented claims 20-40) with the elected claims (clms 1, 3, 5, and 15), as would be necessary to fulfill the requirement for unity of invention.  

5.	Applicants have already received an action on the merits for the elected invention (clms 1, 3, 5, and 15). Accordingly, claims 9, 11-12, and 20-40 are withdrawn from consideration as being directed to non-elected subject matter.  
Applicants are reminded that for any amendment being filed in response to a restriction or election of species requirement and any subsequent amendment, any claims which are non-elected must have the status identifier (withdrawn). In response to this Office Action Applicants should indicate the current status of each claim. 

Claim Objections
6.	Claim 5 is objected to for the following issues:  
(i) The claim recites a method for treating a subject suffering from “Alzheimer disease”. It is noted that the proper name for this condition is “Alzheimer’s disease”.  Appropriate correction is required in the preamble and step a.
 (ii) The claim recites diagnosing “Alzheimer” in a subject. It is noted that the proper name for this condition is “Alzheimer’s disease”.  Appropriate correction is required in step a.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claim recites a law of nature. The claim recites “further detecting a level of another biomarker suitable for detection of a cognitive disorder”.  The claims recite a correlation between the expression level of a biomarker and a cognitive disorder. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	In addition to the judicial exceptions the claims recite steps of “isolating” a biological sample and “detecting” a level of expression of an lncRNA.  These steps do not integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of “isolating” a biological sample and “detecting” a level of expression of an lncRNA.  These steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Isolating a biological sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Detecting a level of expression of an lncRNA signature merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (i.e., primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0178] The expression level of miRNAs and/or lncRNAs may be determined by any technology known by a man skilled in the art. In particular, the expression level of miRNAs and/or lncRNAs is determined by measuring the amount of nucleic acid transcripts of each miRNA or lncRNAs. The amount of nucleic acid transcripts can be measured by any technology known by a man skilled in the art. The measure may be carried out directly on an extracted RNA sample or on retrotranscribed complementary DNA (cDNA) prepared from extracted RNA by technologies well-known in the art. From the RNA or cDNA sample, the amount of nucleic acid transcripts may be measured using any technology known by a man skilled in the art, including nucleic acid microarrays, quantitative PCR, sequencing (e.g., next generation sequencing), FIMAP quantification, and hybridization with a labeled probe.

The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  
For example, Deng (Int J Clin Exp Pathol 2017;10(4) pages 4694-4699) teaches they conducted a study to investigate the potential role of plasma lncRNA 51A as a diagnostic biomarker for Alzheimer’s disease (AD). Plasma samples were obtained from 70 AD patients and 90 age- and gender-matched controls. The lncRNA 51A level in plasma was measured by real-time quantitative reverse transcriptase PCR. They found that lncRNA 51A was upregulated in plasma of AD patients compared with that of controls. The results indicate that plasma lncRNA 51A may serve as a useful biomarker for the diagnosis of AD (abstract).
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Response To Arguments
8.	In the response the Applicants traversed the rejection under 35 USC 101. Applicants note that claim 1 has been amended by deleting the phrase “for the diagnosis of a neurodegenerative disease” from the preamble. As such claim 1 as amended is not directed to a judicial exception.  
 	The amendment has been fully considered.  Claim 1 is no longer rejected under 35 USC 101.  However it is noted that the rejection is maintained over claim 3 which recites a natural law. In addition to the judicial exception the claim recites steps of “isolating” a biological sample and “detecting” a level of expression in an lncRNA signature.  These steps do not integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. Further these steps do not amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 3, 5, and 15 are drawn to a method of “detecting a level of expression in a lncRNA signature” (see preamble and step b of claim 1). This recitation is confusing because a lncRNA signature does not have an expression level, rather it is the individual lncRNAs that make up the signature that have expression levels.  Further the recitation is confusing because “detecting a level of expression” is singular and implies that only one expression level is detected but the signature comprises 13 lncRNAs.  This rejection could be overcome by amending the claims to recite e.g., detecting levels of expression of 13 lncRNAs in a lncRNA signature. 
Claims 5 and 15 recite a method for treating “a subject” suffering from Alzheimer disease, said method comprising (a) diagnosing Alzheimer in “a subject”, comprising (i) detecting a level of expression in the lncRNA signature according to claim 1, (ii) comparing the level of expression in the sample to a level of expression in a reference, wherein the reference is a normal, healthy subject, and (iii) identifying “a subject” having Alzheimer disease. Here the recitation of “a subject” is confusing because it raises the question as to whether “a subject” in claim 5 is the same subject recited in claim 1 or if it is a different subject.  Further it’s not entirely clear if claims 5 and 15 are limited to human subjects or if they could also encompass non-human subjects. This rejection could be overcome by amending the claims to recite e.g. a method for treating Alzheimer’s disease, said method comprising: (i) performing the method of claim 1, (ii) diagnosing the human subject with Alzheimer’s disease when the expression levels of the 13 lncRNAs are increased or decreased in comparison to reference expression levels of the 13 lncRNAs in control samples obtained from healthy subjects; and (iii)  administering a treatment to the human subject diagnosed with Alzheimer disease, wherein the treatment is selected from cholinesterase inhibitors, NMDA receptor antagonists, beta-secretase inhibitors, anti-beta-amyloid monoclonal antibodies, modulators of kinases or phosphatases that regulate tau phosphorylation status and anti-tau antibodies.
Claims 5 and 15 are drawn to a method of diagnosing Alzheimer in a subject, comprising (i) detecting a level of expression in the lncRNA signature according to claim 1, (ii) comparing the level of expression in the sample to a level of expression in a reference, wherein the reference is a normal, healthy subject, and (iii) identifying a subject having Alzheimer disease wherein increased or decreased level of expression of the lncRNAs in the sample compared to the level in the reference identifies the subject having Alzheimer disease. This recitation is confusing because a lncRNA signature does not have an expression level, rather it is the individual lncRNAs that make up the signature that have expression levels.  Further the recitation is confusing because “level of expression” is singular and implies that only one expression level is detected but the signature comprises 13 lncRNAs. Further it’s not clear when Alzheimer’s disease is diagnosed.  It’s unclear if the claim requires that each of the 13 lncRNAs are increased or decreased when diagnosing or if the claim only requires that one, two, three, four, etc. of the 13 lncRNAs are increased or decreased when diagnosing.  Clarification is requested. 
 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of treating Alzheimer’s disease comprising:
(i) performing the method according to claim 1; 
(ii) diagnosing the human subject with Alzheimer’s disease when the expression levels of each of the 13 lncRNAs are increased or decreased in comparison to reference expression levels of the 13 lncRNAs in control samples obtained from healthy subjects; and 
(iii)  administering a treatment to the human subject diagnosed with Alzheimer disease, wherein the treatment is selected from cholinesterase inhibitors, NMDA receptor antagonists, beta-secretase inhibitors, anti-beta-amyloid monoclonal antibodies, modulators of kinases or phosphatases that regulate tau phosphorylation status and anti-tau antibodies.

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims /Nature of the Invention
	The claims are drawn to a method for treating a subject suffering from Alzheimer’s disease.  In view of the recitation of “a subject” the claims encompass ANY subject (human, fly, fish, mouse, monkey). 
	The claims recite a first step of diagnosing Alzheimer in a subject. In view of the recitation of “a subject” the claims encompass ANY subject (human, fly, fish, mouse, monkey). 
	The first sub step of the first step recites detecting a level of expression in the lncRNA signature according to claim 1. 
The second sub step of the first step recites comparing the level of expression in the sample to a level of expression in a reference, wherein the reference is a normal, healthy subject.  Here the claims broadly encompass comparing the levels of the 13 lncRNAs in the blood, plasma, or serum sample to the levels of ANYTHING (the 13 lncRNAs, other reference lncRNA, miRNA’s etc.) in ANY type of sample (blood, hair, urine, brain, etc.) of a SINGULAIR normal healthy subject. 
The third sub step of the first step recites identifying a subject having Alzheimer disease, wherein increased or decreased level of expression of the lncRNAs in the sample compared to the level in the reference identifies the subject having Alzheimer disease. In view of the recitation of “a subject” the claims encompass ANY subject (human, fly, fish, mouse, monkey). Here the claims broadly encompass identifying a subject having Alzheimer’s disease, wherein increased or decreased level of expression of the lncRNAs in the sample compared to the levels of ANYTHING (the 13 lncRNAs, other reference lncRNA, miRNA’s etc.) in ANY type of sample (blood, hair, urine, brain, etc.) of a SINGULAIR normal healthy subject, identifies the subject having Alzheimer’s disease. Additionally the claims broadly encompass diagnosing Alzheimer’s disease when each of the 13 lncRNAs are increased or decreased when diagnosing or when only one, two, three, four, etc. of the 13 lncRNAs are increased or decreased. 
The claims recite a second step of administering a treatment to the subject, wherein the treatment is selected from cholinesterase inhibitors, NMDA receptor antagonists, beta-secretase inhibitors, anti-beta-amyloid monoclonal antibodies, modulators of kinases or phosphatases that regulate tau phosphorylation status and anti-tau antibodies.
The nature of the invention requires a reliable correlation between the expression level of the lncRNAs in the signature and any neurodegenerative disease.  
Teachings in the Specification and Examples
The specification (para 0192) teaches that to identify lncRNA signatures involved specifically in the pathogenesis of AD and mild cognitive impairment (MCI) of AD type, a total of 127,802 lncRNAs in samples from different groups, including a group of patients with AD or MCI of AD type and group of cognitively intact healthy controls with no brain imaging abnormalities, have been screened. Subsequently lncRNA profiling in all samples, 19,867 lncRNAs have been detected above the threshold. By comparison of lncRNA-expression levels measured in the samples of the different groups, the lncRNA differentially expressed in the samples of the control group as compared to the expression level in the samples of patient group diagnosed as having AD or cognitive impairment of AD type (at the Neurology department of clinical sites, based on neurocognitive and neuropsychological tests and neuroimaging tests and on cerebrospinal fluid biomarkers: beta-amyloid peptide 1-42 (Aβ42) and tau (total and/or phosphorylated) were identified as lncRNA biomarker candidates. 
The specification (para 0199) teaches that out of the 127,802 lncRNAs sequenced, 19,867 lncRNAs were selected based on their threshold expression level for statistical analysis. The comparison of the AD patient with healthy control populations showed that 1,008 lncRNAs are differentially expressed with a statistical significance (p value <0.05, Wilcoxon test) (Table 5). The sequences of these 1008 lncRNAs are shown in the sequence listing included in this application.
The specification (para 200) teaches that out of the 1008 lncRNAs differentially expressed with a statistical significance (p value <0.05), 33 lncRNAs showed a fold change of >2 or <0.5 and are shown in the Table 6.
The specification teaches (para 0201) that out of the 1008 lncRNAs differentially expressed with a statistical significance (p value <0.05), 60 lncRNAs showed an AUC of ≥0.85 and are shown in Table 7.
The specification (para 0203) teaches that the predictive modelling based on the random forest algorithm to discriminate between AD patient and healthy control populations when using the total of the 19867 lncRNAs analyzed, enabled to show that the AUC in function of the number of lncRNA reached a plateau with the following 13 lncRNAs. These 13 lncRNAs were used to construct the model. The results show that this lncRNA signature enabled a discrimination between the 2 populations (mild AD patient and healthy control populations) with an AUC value=0.993, an accuracy=95.8%, sensitivity=100% and specificity=91.7%.

    PNG
    media_image2.png
    190
    311
    media_image2.png
    Greyscale

The specification (para 0210) teaches that to identify lncRNAs in serum, plasma or whole blood samples of human subjects, circulating total RNA was first extracted and sequencing libraries were prepared by removal of ribosomic RNA (RiboZero TruSeq library preparation kit, Illumina Inc. San Diego, USA) and sequenced on Illumina NextSeq500 with 2x75 bp read length.
State of the Art and the Unpredictability of the Art
While methods of detecting the expression level of lncRNA are known in the art, methods of correlating lncRNA expression levels with a phenotype (such as a neurodegenerative disease) are highly unpredictable.    The unpredictability will be discussed below.
In the instant case the claimed methods are highly unpredictable. The claims are drawn to a method of diagnosing Alzheimer’s disease based on the expression level of 13 lncRNAs.  The claims broadly encompass a method wherein the subject is diagnosed with Alzheimer’s disease when all of the lncRNA have increased/decreased expression or when only one, two, three, four, etc. of the 13 lncRNAs have increased/decreased expression. However this breadth is not supported by the teachings in the specification since the specification teaches that the 13 lncRNAs are each differentially expressed in patients with mild AD in comparison to healthy controls.  Thus it is unclear if a subject differentially expressing one, two, three etc. of the miRNAs would have Alzheimer’s disease. 
It is also unpredictable as to whether the results obtained in the specification with human individuals could be extrapolated to non-human individuals.  It is noted for the record that Sarropoulos (Nature Vol 571 July 25, 2019) teaches that they analyzed the expression patterns of lncRNAs across developmental time points in seven major organs, from early organogenesis to adulthood, in seven species.  They identified approximately 15,000 to 35,000 candidate lncRNAs in each species, most of which show species specificity (abstract). Thus it follows that it is not predictable that the lncRNA signature found by the inventors to be predictive of Alzheimer’s disease in human subjects may not even be present in non-human subjects, let alone predictive of Alzheimer’s disease in those non-human subjects. 
Finally the methods are unpredictable because the claims encompass identifying a subject having Alzheimer’s disease, wherein increased or decreased level of expression of the lncRNAs in the sample compared to the levels of ANYTHING (the 13 lncRNAs, other reference lncRNA, miRNA’s etc.) in ANY type of sample (blood, hair, urine, brain, etc.) of a SINGULAIR normal healthy subject, identifies the subject having Alzheimer’s disease. One of skill in the art at the time of the invention would have recognized the need to compare the level of expression of lncRNAs in one sample type (plasma) to the level of expression of lncRNAs in the SAME sample type (plasma) opposed to different sample types (urine, cerebrospinal fluid, tears, etc.)  This is because Bolha (Disease Markers Vol 2017 Article ID 7243968, 14 pages pub 5/29/2017) teaches that lncRNAs are usually differentially abundant in different bodily fluids (page 7, col 1). Additionally Zhou (Briefings in Bioinformatics 20(2) 2019 598-608) teaches that they performed a comparative analysis for lncRNA expression profiles in four brain regions in brain aging and AD.  The analysis revealed age and disease dependent region specific lncRNA expression patterns in aging and AD (abstract). Additionally one of skill in the art would at the time of the invention would have recognized the need to compare the level of expression of lncRNAs from a sample to the level of expression of lncRNAs in a sample from a reference group comprising normal healthy subjects (plural) opposed to a normal healthy subject (singular).  This is it was known in the art that there is natural variation in gene expression among different individuals. Thus there was a recognized need to use a population of normal healthy subjects to obtain meaningful results.  Finally it is noted that the claims encompass comparing the level of the 13 lncRNAs of the signature to the level of ANYTHING (the 13 lncRNAs, other reference lncRNA, miRNA’s etc.).  However this is not supported by the teachings in the specification where the level of the 13 lncRNAs were compared to the level of the SAME 13 lncRNAs in control samples from healthy subjects. 
Quantity of Experimentation: 
For the reasons discussed above, it would have required undue, unpredictableexperimentation of a trial- and-error nature to practice the recited methods in the full,broad scope encompassed by the rejected claims. The type of experimentation requiredis not routine and the subsequent data analysis is sophisticated. Furthermore, theoutcome of the tasks is entirely unpredictable based on the limited data and analysisprovided in the instant specification.Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Response To Arguments
11.	In the response the Applicants traversed the rejection under 35 USC 112(a). The Applicants argue that Claim 1 has been amended to delete the phrase “for the diagnosis of a neurodegenerative disease” from the preamble. Claim 5 is amended to limit the neurodegenerative disease to Alzheimer disease. 
	The amendments have been fully considered.  Claim 1 is no longer rejected.  However the rejection over claims 5 and 15 is maintained for the reasons set forth above. 

12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634